97 F.3d 680
Lila GOLD, Howard Lasher, Delores Vargas, Arcadia Rodriguez,Audra Rodriguez, Gloria Hacken, Paul Podhaizer,Howard Babbish and Pedro Lamboy,Plaintiffs-Appellants,v.Michael FEINBERG, Adele Cohen, Martin Bromberger, The NewYork City Board of Elections, John Sampson andKenneth Evans,Defendants-Appellees-Counter-Appellants.
Nos. 96-9274, 96-9278 and 96-9284.
United States Court of Appeals,Second Circuit.
Oct. 8, 1996.

Dudley Gaffin, Jeffrey D. Buss, New York City, for Plaintiffs-Appellants.
Franklyn H. Snitow, Fabian Palamino, New York City, for Defendants-Appellees-Counter-Appellants.
Before OAKES, ALTIMARI and MAHONEY, Circuit Judges.
PER CURIAM:


1
This cause came on to be heard on the transcript of record from the United States District Court for the Eastern District of New York and was argued by counsel.


2
ON CONSIDERATION WHEREOF, IT IS ORDERED, ADJUDGED AND DECREED that the order of the district court be and it hereby is REVERSED.


3
On October 1, 1996, the United States District Court for the Eastern District of New York entered an order that granted a preliminary injunction directing the continuation of the September 10, 1996 Democratic primary election for Surrogate of Kings County and certain other offices in Kings County in a number of specified election districts.  The order of the district court is reversed.  No continuation of the primary election shall be held on October 10, 1996.  The mandate shall issue forthwith.  An opinion articulating the rationale for this decision will follow.